DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities: 	“a top surface” in lines 4, 5 should be renamed to avoid being confused with “a top surface” in line 3. 	“at least one of a drive integrated circuit and a driving chip” should be changed to “at least one of a drive integrated circuit or a driving chip”. Appropriate correction is required.
Claim 9 is objected to because of the following informalities: “a top surface” in line 3 should be renamed to avoid being confused with “a top surface” in line 3 of claim 1. Appropriate correction is required.
Claim 15 is objected to because of the following informalities: “proximate the” in line 3 should be changed to “proximate to the”. Appropriate correction is required.
Claim 17 is objected to because of the following informalities: “a top surface” in line 3 should be renamed to avoid being confused with “a top surface” in line 2. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 10, 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 2009/0225252) in view of Kim (KR 2009-0110728).Re claim 1:	Jeong discloses a display apparatus (everything in fig. 4), comprising: 	a display panel (100, 220, 253, 252, 254 in fig. 4) having a rear surface (bottom surface of 254 in fig. 4); 	a guide plate (255 in fig. 4; para. 0049) disposed on the rear surface of the display panel (bottom surface of 254 in fig. 4) and having a top surface (bottommost surface of 255 in fig. 4); 	a printed circuit board (281 in fig. 4; para. 0061) disposed on the top surface of the guide plate (fig. 4) and having a top surface (bottom surface of 281 in fig. 4);	a component disposed on the top surface of the printed circuit board (283 is disposed on the bottom surface of 281 in fig. 4); and 	a protective member (230 in fig. 4; para. 0060) structured to cover the printed circuit board and the component (230 covers printed circuit board 281 and component 283 in fig. 4).	Jeong does not explicitly disclose wherein the component is at least one of a drive integrated circuit and a driving chip; and a protective member on the printed circuit board.	Kim (KR 2009-0110728) discloses wherein the component is at least one of a drive integrated circuit and a driving chip (1711 in fig. 3a; 1st para. of page 19); and a protective member (1501 in fig. 3a, 5; last para. of page 18) on the printed circuit board (1702 which is part of a PCB according to the abstract on page 14; this PCB can be a rigid printed circuit board according to the 1st para. of page 18).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus of Jeong wherein the component is at least one of a drive integrated circuit and a driving chip; and a protective member on the printed circuit board as taught by Kim (KR 2009-0110728), in order to drive the display panel and in order to directly hold on to the printed circuit board to make sure that it is securely held in position and prevent it from being disengaged due to external vibration. 		Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).Re claim 10:	Jeong discloses a display apparatus (everything in fig. 4), comprising: 	a display module (100, 220, 253, 252, 254, 255 in fig. 4) including a display panel (100, 220, 253, 252, 254 in fig. 4) and a guide plate (255 in fig. 4; para. 0049) disposed on the display panel (fig. 4); 	a flexible printed circuit board (207 in fig. 4; para. 0062) coupled to the display panel (207 is coupled to 220 in fig. 4 which is part of the display panel); 	a source printed circuit board (281 in fig. 4; para. 0061) connected to the flexible printed circuit board (281 is connected to 207 in fig. 4) and coupled to the guide plate (281 is coupled to 255 in fig. 4); 	a component disposed on the source printed circuit board (283 is disposed on the bottom surface of 281 in fig. 4); and 	a protective member (230 in fig. 4; para. 0060) disposed to cover the flexible printed circuit board, the source printed circuit board, and the component (230 covers 207, 281 and 283 in fig. 4). 	Jeong does not explicitly disclose wherein the component is at least one driving chip. 	Kim (KR 2009-0110728) discloses wherein the component is at least one driving chip (1711 in fig. 3a; 1st para. of page 19).		Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus of Jeong wherein the component is at least one driving chip as taught by Kim (KR 2009-0110728), in order to drive the display panel.	Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).Re claims 2 and 13:	The modified Jeong discloses wherein at least a portion of the protective member (231’s in fig. 4) is in contact with the guide plate (255 in fig. 4).Re claim 3 and 11:	 The modified Jeong discloses wherein the protective member (230 in fig. 4; para. 0060) includes a first layer, a second layer, and a third layer (the first, second and third layers in the labeled fig. 4 below).
    PNG
    media_image1.png
    599
    638
    media_image1.png
    Greyscale

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 2009/0225252) in view of Kim (KR 2009-0110728) and further in view of Kim (US 2018/0146579).Re claim 6:	The modified Jeong does not explicitly disclose wherein the holes in the first layer have a polygonal shape.	Kim (US 2018/0146579) discloses wherein the holes (TH1-S in fig. 5C; para. 0131) in the first layer (200-S2 in fig. 5C; para. 0125) have a polygonal shape (TH1-S in fig. 5C is a square).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus of the modified Jeong wherein the holes in the first layer have a polygonal shape as taught by Kim (US 2018/0146579), in order for the first layer to have an aesthetically pleasing design.
Claims 4, 5, 7, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 2009/0225252) in view of Kim (KR 2009-0110728) and further in view of Ha (KR 2006-0109783).Re claims 4 and 14:	The modified Jeong does not explicitly disclose wherein each of the first layer, the second layer, and the third layer include holes.	Ha discloses wherein each of the first layer (15 in fig. 1a, 1b), the second layer (34 in fig. 1a, 1b; 4th para. of page 4 of the translation), and the third layer (32 in fig. 1a, 1b; 4th para. of page 4 of the translation) include holes (15a, 34a, 32a in fig. 1a, 1b).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus of the modified Jeong wherein each of the first layer, the second layer, and the third layer include holes as taught by Ha, in order to improve heat dissipation and keep the display apparatus cool.Re claim 5:	The modified Jeong discloses wherein the first layer, the second layer, and the third layer are overlapped with each other in a region proximate the component (the ‘first layer’, ‘second layer’ and the ‘third layer’ are overlapped with each in the region near component 283 in the labeled fig. 4 above).	The modified Jeong does not explicitly disclose the holes in the first layer, the holes in the second layer, and the holes in the third layer.	Ha discloses the holes (15a in fig. 1a, 1b) in the first layer (15 in fig. 1a, 1b), the holes (34a in fig. 1a, 1b) in the second layer (34 in fig. 1a, 1b; 4th para. of page 4 of the translation), and the holes (32a in fig. 1a, 1b) in the third layer (32 in fig. 1a, 1b; 4th para. of page 4 of the translation).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus of the modified Jeong to have the holes in the first layer, the holes in the second layer, and the holes in the third layer as taught by Ha, in order to improve heat dissipation and keep the display apparatus cool.Re claim 7:	The modified Jeong does not explicitly disclose wherein the holes in the second layer and the holes in the third layer each include at least one circular-shaped hole.	Ha discloses wherein the holes (34a’s in fig. 1a, 1b; abstract) in the second layer (34 in fig. 1a, 1b; 4th para. of page 4 of the translation) and the holes (32a’s in fig. 1a, 1b; abstract) in the third layer (32 in fig. 1a, 1b; 4th para. of page 4 of the translation) ---each include at least one circular-shaped hole (the 34a’s and 32a’s in fig. 1a are both circular).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus of the modified Jeong wherein the holes in the second layer and the holes in the third layer each include at least one circular-shaped hole as taught by Ha, in order for the second layer and the third layer to have an aesthetically pleasing design.Re claim 15:	Jeong discloses wherein the first layer, the second layer, and the third layer are overlapped with each other in a region proximate the component (the ‘first layer’, ‘second layer’ and the ‘third layer’ are overlapped with each other in the region near component 283 in the labeled fig. 4 above).	Jeong does not explicitly disclose the holes in the first layer, the holes in the second layer, and the holes in the third layer; wherein the component is the at least one driving chip.	Ha discloses the holes (15a in fig. 1a, 1b) in the first layer (15 in fig. 1a, 1b), the holes (34a in fig. 1a, 1b) in the second layer (34 in fig. 1a, 1b; 4th para. of page 4 of the translation), and the holes (32a in fig. 1a, 1b) in the third layer (32 in fig. 1a, 1b; 4th para. of page 4 of the translation).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus of the modified Jeong to have the holes in the first layer, the holes in the second layer, and the holes in the third layer as taught by Ha, in order to improve heat dissipation and keep the display apparatus cool.	The modified Jeong does not explicitly disclose wherein the component is the at least one driving chip.	Kim (KR 2009-0110728) disclose wherein the component is the at least one driving chip (1711 in fig. 3a; 1st para. of page 19).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus of the modified Jeong wherein the component is the at least one driving chip as taught by Kim (KR 2009-0110728), in order to drive the display panel.
Claims 8, 9, 12, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 2009/0225252) in view of Kim (KR 2009-0110728) and further in view of Sugano (JP 5002292). Re claim 8:	The modified Jeong discloses wherein the protective member has a first side surface and a second side surface (230 has a “first side surface” and a “second side surface” in the labeled fig. 4 below) and includes a plurality of holes (235’s in fig. 4; para. 0060), and 	wherein each of the plurality of holes has a first opening in the first side surface and a second opening in the second side surface of the protective member (235’s each have a first opening on the “first side surface” and a second opening on the “second side surface” in the labeled fig. 4 below).	The modified Jeong does not explicitly disclose wherein the first opening having a width that is greater than a width of the second opening.	Sugano discloses wherein the first opening having a width that is greater than a width of the second opening (the bottom opening of 820e in fig. 8 has a width that is greater than a width of the top opening of 820e).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus of the modified Jeong wherein the first opening having a width that is greater than a width of the second opening as taught by Sugano, in order to point airflow in one direction since these holes are in the shape of an air nozzle, and this direction can be the one that maximizes the amount of heat dissipated from the display apparatus.
    PNG
    media_image2.png
    692
    815
    media_image2.png
    Greyscale
Re claim 9:	The modified Jeong discloses wherein the first side surface is adjacent to the top surface of the printed circuit board (the “first side surface” is near the bottom surface of 281 in the labeled fig. 4 above), and 	wherein the protective member has a top surface that is contiguous with the second side surface of the protective member (protective member 230 has a ‘top surface” that is contiguous with the “second side surface” in the labeled fig. 4 above).Re claim 12:	The modified Jeong discloses wherein the protective member (230 in fig. 4; para. 0060) includes a plurality of holes (235’s in fig. 4; para. 0060).	The modified Jeong does not explicitly discloses wherein the protective member has a plurality of tapered sidewalls defining the plurality of holes.	Sugano discloses wherein the protective member (800 in fig. 8; 6th para. of page 20) has a plurality of tapered sidewalls (810d’s in fig. 8; 6th para. of page 20)  defining the plurality of holes (820e’s in fig. 8; 6th para. of page 20).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus of the modified Jeong wherein the protective member has a plurality of tapered sidewalls defining the plurality of holes as taught by Sugano, in order to be able to point airflow in one direction, since these holes are in the shape of an air nozzle, and this direction can be the one that maximizes the amount of heat dissipated from the display apparatus.Re claim 16:	The modified Jeong discloses wherein the protective member has a first surface and a second surface (230 has a “first side surface” and a “second side surface” in the labeled fig. 4 above) and includes a plurality of holes (235’s in fig. 4; para. 0060), and 	wherein each of the plurality of holes has a first opening in the first surface and a second opening in the second surface of the protective member (235’s each have a first opening on the “first side surface” and a second opening on the “second side surface” in the labeled fig. 4 above).		The modified Jeong does not explicitly disclose the first opening having a width that is greater than a width of the second opening.	Sugano discloses wherein the first opening having a width that is greater than a width of the second opening (the bottom opening of 820e in fig. 8 has a width that is greater than a width of the top opening of 820e).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus of the modified Jeong wherein the first opening having a width that is greater than a width of the second opening as taught by Sugano, in order to be able to point airflow in one direction, since these holes are in the shape of an air nozzle, and this direction can be the one that maximizes the amount of heat dissipated from the display apparatus.Re claim 17:	The modified Jeong discloses wherein the source printed circuit board (281 in the labeled fig. 4 above; para. 0061) has a top surface (bottom surface of 281 in the labeled fig. 4 above) adjacent to the first surface of the protective member (the “first side surface” is near the bottom surface of 281 in the labeled fig. 4 above), and 	wherein the protective member includes a top surface that is contiguous with the second surface of the protective member (protective member 230 has a ‘top surface” that is contiguous with the “second side surface” in the labeled fig. 4 above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2018/0027671 - is considered pertinent because this reference describes a display device with a back cover covering components.
US 2018/0180939 - is considered pertinent because this reference describes a display device with a back cover covering flexible circuit films and a source PCB.
US 2014/0169033 – is considered pertinent because this reference describes a display panel with a back cover covering a flexible printed circuit board and a driving chip.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGFU J FENG whose telephone number is (571)272-2949. The examiner can normally be reached on Monday, Tuesday and Thursday 10am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZHENGFU J FENG/
Examiner, Art Unit 2835                                                                                                                                                                                                       December 8, 2022